              Case 2:20-mj-00258-EJY Document 2 Filed 02/02/21 Page 1 of 2




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ALLISON REESE
     Assistant United States Attorney
4    Nevada Bar Number 13977
     501 Las Vegas Boulevard South, Suite 1100
5    Las Vegas, Nevada 89101
     (702) 388-6336 / Fax: (702) 388-5087
6    Allison.Reese@usdoj.gov
     Representing the United States of America
7
                                 UNITED STATES DISTRICT COURT
8                                     DISTRICT OF NEVADA

9    IN THE MATTER OF THE
     APPLICATION OF THE UNITED                                 Case No. 2:20-mj-00258-EJY
10   STATES OF AMERICA FORAN ORDER
     AUTHORIZING THE INSTALLATION AND                          GOVERNMENT’S MOTION TO
11   USE OF A PEN REGISTER, TRAP AND                           UNSEAL CASE
     TRACE DEVICE AND CALLER
12   IDENTIFICATION SERVICE FOR
     TELEPHONE NUMBER 702-542-5929
13

14          The United States of America, by and through its attorneys, NICHOLAS A. TRUTANICH,

15   United States Attorney, and Allison Reese, Assistant United States Attorney, and respectfully moves

16   this Court for an Order to UNSEAL the instant case.

17   DATED this 1st day of February, 2021.

18                                             Respectfully,

19                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
20
                                               /s/ Allison Reese
21                                             ______________________________
                                               ALLISON REESE
22                                             Assistant United States Attorney

23

24
             Case 2:20-mj-00258-EJY Document 2 Filed 02/02/21 Page 2 of 2




1                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE                          Case No. 2:20-mj-00258-EJY
     APPLICATION OF THE UNITED
4    STATES OF AMERICA FORAN ORDER
     AUTHORIZING THE INSTALLATION
5    AND USE OF A PEN REGISTER, TRAP               ORDER TO UNSEAL CASE
     AND TRACE DEVICE AND CALLER
6    IDENTIFICATION SERVICE FOR
     TELEPHONE NUMBER 702-542-5929
7

8          Based on the Motion of the Government, and good cause appearing therefore,

9    IT IS HEREBY ORDERED that the instant case is unsealed.

10         DATED this 2nd day of February, 2021.

11

12                                                  _______________________________________
                                                    HON. ELAYNA J. YOUCHAH
13                                                  United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24
                                             2
